Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Castrovilla, Inc. and Humitech of Northern California, LLC We have audited the accompanying combined balance sheets of Castrovilla, Inc. and Humitech of Northern California, LLC as of December 31, 2010 and 2009, and the related combined statements of operations, stockholders’ equity, and cash flows for each of the years ended December 31, 2010 and 2009. Castrovilla, Inc. and Humitech of Northern California, LLC’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Castrovilla, Inc. and Humitech of Northern California, LLC as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. /s/Lake & Associates, CPA’s LLC Lake & Associates, CPA’s LLC Schaumburg, Illinois March 29, 2011 1905 Wright Boulevard Schaumburg, IL 60193 Phone: 847.524.0800 Fax: 847.524.1655 F-1 CASTROVILLA, INC. AND HUMITECH OF NORTHERN CALIFORNIA, LLC Combined Balance Sheets ASSETS December 31, December 31, CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance of $16,620 and $15,549 respectively Inventory Other current assets Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Deposits Distributorship Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' AND PARTNER EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Loans and notes payable Total Current Liabilities LONG-TERM LIABILITIES Loans and notes payable-related parties Loans and notes payable Total Long-term Liabilities Total Liabilities STOCKHOLDERS' AND PARTNER EQUITY Common stock; 50,000,000 shares authorized, at $0.01 par value, 300,000 and 300,000 shares issued and outstanding, respectively Partner equity ) ) Retained earnings Total Stockholders' and Partner Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY AND PARTNER EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 CASTROVILLA, INC. AND HUMITECH OF NORTHERN CALIFORNIA, LLC Combined Statements of Operations For the Year Ended December 31, REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Depreciation Salary and wages Professional fees General and administrative Total Operating Expenses INCOME (LOSS) FROM OPERATIONS ) OTHER EXPENSE Interest expense ) ) TOTAL OTHER EXPENSE ) ) LOSS BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE - - NET LOSS $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. F-3 CASTROVILLA, INC. AND HUMITECH OF NORTHERN CALIFORNIA, LLC Combined Statements of Stockholders' and Partner Equity Castrovilla, Inc. Humitech Combined Total Additional Stockholders' Common Stock Paid-In Partner Retained and Partner Shares Amount Capital Capital Earnings Equity Balance, December 31, 2008 $ $
